

	

		II

		109th CONGRESS

		1st Session

		S. 990

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. Lieberman (for

			 himself and Mr. Dodd) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide a grant program to support the establishment

		  and operation of Teachers Professional Development Institutes.

	

	

		1.Teachers professional

			 development institutesTitle

			 II of the Higher Education Act of

			 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end the

			 following:

			

				CTeachers

				professional development institutes

					241.Short

				titleThis part may be cited

				as the Teachers Professional Development Institutes Act.

					242.Findings and

				purpose

						(a)FindingsCongress

				makes the following findings:

							(1)Ongoing,

				subject-specific teacher professional development is essential to improved

				student learning.

							(2)The No Child Left

				Behind Act of 2001 calls for a highly qualified teacher in every core-subject

				classroom; attaining this goal will require innovative and effective approaches

				to improving the quality of teaching.

							(3)The Teachers

				Institute Model is an innovative and proven approach that encourages

				collaboration between urban school teachers and university faculty. The model

				focuses on teachers’ continuing academic preparation and on the personal and

				collaborative application of their studies in their classrooms, schools, and

				districts.

							(4)The Teachers

				Institute Model has a proven record, as demonstrated by the success of a 3-year

				national demonstration pilot project (referred to in this part as the

				National Demonstration Project) in several United States

				cities.

							(b)PurposeThe

				purpose of this part is to provide Federal assistance to support the

				establishment and operation of Teachers Professional Development Institutes for

				local educational agencies that serve significant low-income populations in

				States throughout the Nation—

							(1)to improve

				student learning; and

							(2)to enhance the

				quality of teaching by strengthening the subject matter mastery and pedagogical

				skills of current teachers through continuing teacher preparation.

							243.DefinitionsIn this part:

						(1)Poverty

				lineThe term poverty line means the poverty line

				(as defined by the Office of Management and Budget, and revised annually in

				accordance with section 673(2) of the Community Services Block Grant Act)

				applicable to a family of the size involved.

						(2)Significant

				low-income populationThe term significant low-income

				population means a student population of which not less than 25 percent

				are from families with incomes below the poverty line.

						(3)StateThe

				term State means each of the several States of the United States,

				the District of Columbia, and the Commonwealth of Puerto Rico.

						(4)Teachers

				Professional Development InstituteThe term Teachers

				Professional Development Institute means a partnership or joint venture

				between or among 1 or more institutions of higher education, and 1 or more

				local educational agencies serving a significant low-income population, which

				partnership or joint venture—

							(A)is entered into

				for the purpose of improving the quality of teaching and learning through

				collaborative seminars designed to enhance both the subject matter and the

				pedagogical resources of the seminar participants; and

							(B)works in

				collaboration to determine the direction and content of the collaborative

				seminars.

							244.Grant

				authority

						(a)In

				generalThe Secretary is authorized—

							(1)to award grants

				to Teachers Professional Development Institutes to encourage the establishment

				and operation of Teachers Professional Development Institutes; and

							(2)to provide

				technical assistance, either directly or through existing Teachers Professional

				Development Institutes, to assist local educational agencies and institutions

				of higher education in preparing to establish and in operating Teachers

				Professional Development Institutes.

							(b)Selection

				criteriaIn selecting a Teachers Professional Development

				Institute for a grant under this part, the Secretary shall consider—

							(1)the extent to

				which the proposed Teachers Professional Development Institute will serve a

				community with a significant low-income population;

							(2)the extent to

				which the proposed Teachers Professional Development Institute will follow the

				Understandings and Necessary Procedures that have been developed following the

				National Demonstration Project;

							(3)the extent to

				which the local educational agency participating in the proposed Teachers

				Professional Development Institute has a high percentage of teachers who are

				unprepared or under prepared to teach the core academic subjects the teachers

				are assigned to teach; and

							(4)the extent to

				which the proposed Teachers Professional Development Institute will receive a

				level of support from the community and other sources that will ensure the

				requisite long-term commitment for the success of a Teachers Professional

				Development Institute.

							(c)Consultation

							(1)In

				generalIn evaluating applications under subsection (b), the

				Secretary may request the advice and assistance of existing Teachers

				Professional Development Institutes.

							(2)State

				agenciesIf the Secretary receives 2 or more applications for new

				Teachers Professional Development Institutes that propose serving the same

				State, the Secretary shall consult with the State educational agency regarding

				the applications.

							(d)Fiscal

				agentFor the purpose of this part, an institution of higher

				education participating in a Teachers Professional Development Institute shall

				serve as the fiscal agent for the receipt of grant funds under this

				part.

						(e)LimitationsA

				grant under this part—

							(1)shall be awarded

				for a period not to exceed 5 years; and

							(2)shall not exceed

				50 percent of the total costs of the eligible activities, as determined by the

				Secretary.

							245.Eligible

				activities

						(a)In

				generalA Teachers Professional Development Institute that

				receives a grant under this part may use the grant funds—

							(1)for the planning

				and development of applications for the establishment of Teachers Professional

				Development Institutes;

							(2)to provide

				assistance to existing Teachers Professional Development Institutes established

				during the National Demonstration Project to enable the Teachers Professional

				Development Institutes—

								(A)to further

				develop existing Teachers Professional Development Institutes; or

								(B)to support the

				planning and development of applications for new Teachers Professional

				Development Institutes;

								(3)for the salary

				and necessary expenses of a full-time director to plan and manage such Teachers

				Professional Development Institute and to act as liaison between the

				participating local educational agency and institution of higher

				education;

							(4)to provide

				suitable office space, staff, equipment, and supplies, and to pay other

				operating expenses for the development and maintenance of Teachers Professional

				Development Institutes;

							(5)to provide

				stipends for teachers participating in collaborative seminars in the sciences

				and humanities, and to provide remuneration for those members of the higher

				education faculty who lead the seminars; and

							(6)to provide for

				the dissemination through print and electronic means of curriculum units

				prepared in conjunction with Teachers Professional Development Institutes

				seminars.

							(b)Technical

				assistanceThe Secretary may use not more than 50 percent of the

				funds appropriated to carry out this part to provide technical assistance to

				facilitate the establishment and operation of Teachers Professional Development

				Institutes. For the purpose of this subsection, the Secretary may contract with

				existing Teachers Professional Development Institutes to provide all or a part

				of the technical assistance under this subsection.

						246.Application,

				approval, and agreement

						(a)In

				generalTo receive a grant under this part, a Teachers

				Professional Development Institute shall submit an application to the Secretary

				that—

							(1)meets the

				requirement of this part and any regulations under this part;

							(2)includes a

				description of how the Teachers Professional Development Institute intends to

				use funds provided under the grant;

							(3)includes such

				information as the Secretary may require to apply the criteria described in

				section 244(b);

							(4)includes

				measurable objectives for the use of the funds provided under the grant;

				and

							(5)contains such

				other information and assurances as the Secretary may require.

							(b)ApprovalThe

				Secretary shall—

							(1)promptly evaluate

				an application received for a grant under this part; and

							(2)notify the

				applicant within 90 days of the receipt of a completed application of the

				Secretary’s approval or disapproval of the application.

							(c)AgreementUpon

				approval of an application, the Secretary and the Teachers Professional

				Development Institute shall enter into a comprehensive agreement covering the

				entire period of the grant.

						247.Reports and

				evaluations

						(a)ReportEach

				Teachers Professional Development Institute receiving a grant under this part

				shall report annually on the progress of the Teachers Professional Development

				Institute in achieving the purpose of this part and the purposes of the

				grant.

						(b)Evaluation and

				dissemination

							(1)EvaluationThe

				Secretary shall evaluate the activities funded under this part and submit an

				annual report regarding the activities to the Committee on Health, Education,

				Labor, and Pensions of the Senate and the Committee on Education and the

				Workforce of the House of Representatives.

							(2)DisseminationThe

				Secretary shall broadly disseminate successful practices developed by Teachers

				Professional Development Institutes.

							(c)RevocationIf

				the Secretary determines that a Teachers Professional Development Institute is

				not making substantial progress in achieving the purpose of this part and the

				purposes of the grant by the end of the second year of the grant under this

				part, the Secretary may take appropriate action, including revocation of

				further payments under the grant, to ensure that the funds available under this

				part are used in the most effective manner.

						248.Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this part—

						(1)$4,000,000 for

				fiscal year 2006;

						(2)$5,000,000 for

				fiscal year 2007;

						(3)$6,000,000 for

				fiscal year 2008;

						(4)$7,000,000 for

				fiscal year 2009; and

						(5)$8,000,000 for

				fiscal year

				2010.

						.

		

